DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims 
The amendment filed on 1/14/2022 is acknowledged. Claims 1 and 13-14 are amended. Claims 15-17 are newly added. Currently, claims 1-11 and 13-17 are pending in the application.
Previous rejections are withdrawn in view of the above amendment.
Claims 1-11 and 13-17 are rejected under a new ground of rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 and 13-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As amended and newly added, independent claims 1, 14 and 17 recite “DC power supply… configured to supply DC power” throughout the claims. Applicant does not disclose using DC power supply to supply DC power anywhere in the originally filed disclosure. 
Claims 2-11, 13 and 15-16 are rejected on the same ground as claim 1.
As newly added, claim 15 recites “the DC power supply is further configured to sink an amount of reverse current that flows into the DC power supply”. Applicant has no support such limitation in the originally filed disclosure. The description of DC power supply being configured to sink an amount of reverse current that flows into the DC power supply is nowhere to be found. Contradictory to configuring the DC power supply, Applicant adds protection diode (or the second diode as in previous claims), not configuring the DC power supply. For the purpose of this office action, the limitation is construed as adding a second diode as described in Applicant’s disclosure and previously claimed.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 8 recites the limitation “the diodes” in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation “the second diode” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 10 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Dovichi et al. (WO 2015/031820) in view of Makarov et al. (US 2011/0101218).
Regarding claims 1 and 17, Dovichi et al. discloses an apparatus for sample analysis at a wide range of electrophoreticical comprising:
an electrospray with an emitter (see electrospray with emitter in fig. 1-3) and an electrospray interface (see fig. 3A);
a separation capillary (see separation capillary in figs. 1-3) configured to transport a sample with an injection end and a distal end, wherein the injection end of the separation capillary is inserted into and fluidly connected to a first reservoir (see vial with separation buffer in fig. 3A) containing a background electrolyte (or sheath liquid) and the distal end is threaded within the electrospray interface and sized and shaped to mate with the interface (see figs. 1-3; page 15, lines 33-35; page 16, lines 10-12; page 22, lines 14-15; page 23, lines 1-3); 
a transfer capillary configured to have a first end inserted into a second reservoir and a second end connected to the electrospray (see annotated fig. 3A below); and
a power supply (or applied voltage HV II, fig. 3A) electrically connected the second reservoir and configured to supply power to the second reservoir;

    PNG
    media_image1.png
    543
    1008
    media_image1.png
    Greyscale


Dovichi et al. discloses using Spellman CZE 1000R for the power supply (see page 16, line 18; page 22, line 26-27; page 27, line 13), the same power supply is being used by Applicant (see [0015], [0028-0029], [0032], [0039-0041], [0052] of Applicant’s specification). Therefore, the power supply of Dovichi et al. is a DC power supply configured to supply DC power.
Dovichi et al. does not disclose including a first circuitry consisting of at least one first diode positioned between the power supply (HV II) and the second reservoir (of the analysis apparatus) configured to allow current to flow from the power supply (HV II) to the second reservoir and further configured to block current flow from the second reservoir to the power supply.
Makarov et al. discloses including a diode (170, fig. 5, [0071]) on the potential line (71, figs. 5) connecting the power supply (70) to the analyser (100, see fig. 2) to prevent parasitic reverse currents through the power supply outputs which may damage the power supply ([0071]). In other words, the diode (170) of Makarov et al. is positioned between the power supply (70) and the analyser (100) configured to allow current to flow from the power supply and block the reverse currents (e.g. the current from the analyser).
It would have been obvious to one skilled in the art at the time the invention was made to modify the apparatus of Dovichi et al. by incorporating a first circuit consisting of at least one (first) diode positioned on the potential line between the power supply and the analyser to prevent parasitic reverse currents through the power supply outputs which may damage the power supply as taught by Makarov et al.. In such modification, the diode is positioned between the power supply and the second reservoir would block (or prevent) current flow from the second reservoir to the DC power supply (or the parasitic reverse currents).
Modified Dovichi et al. discloses all the structural limitations of the claimed apparatus. Recitation regarding to how to use the DC power supply such as setting a spray voltage at the electrospray is directed to the intended use of the DC power supply. Said recitation does not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim; so long as the disclosed apparatus is capable of performing the process limitations, the limitations are deemed to have been met.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.” Dovichi et al. uses the same power supply as disclosed by Applicant, e.g. Spellman CZE 100. Therefore, the power supply of Dovichi et al. is fully capable of being configured to set a spray voltage at the electrospray. 
Modified Dovichi et al. discloses all the structural limitations of the claimed apparatus.
Regarding limitation “the first circuit is further figured to maintain the spray voltage at a setting of the DC power supply and prevent the spray voltage from deviating from the setting” which is directed to the properties of the first circuit consisting of at least one first diode. It is noted that the first circuit of modified Dovichi et al. also consists of at least one diode as claimed, therefore it will inherently display recited properties of “maintain the spray voltage at a setting of the DC power supply and prevent the spray voltage from deviating from the setting” as claimed.  See MPEP 2112.

Regarding claim 2, modified Dovichi et al. discloses an apparatus as in claim 1 above, wherein Dovichi et al. discloses the electrospray comprising an emitter which is located proximate to a mass spectrometry inlet (see fig. 3A).

Regarding claim 3, modified Dovichi et al. discloses an apparatus as in claim 1 above, wherein Dovichi et al. discloses the separation capillary is configured to separate the sample by one of the following: capillary zone electrophoresis, capillary gel electrophoresis, capillary isoelectric focusing, capillary isotachophoresis or micellar electrokinetic chromatography (see page 4, lines 6-16).

Regarding claim 4, modified Dovichi et al. discloses an apparatus as in claim 1 above, wherein Dovichi et al. teaches the power (HVII) is connected to a sheath (or vial with sheath liquid in fig. 3A) comprising the transfer capillary (see the capillary in the vial with sheath liquid in fig. 3A) transfer electrolyte (e.g. sheath) supplied from a transfer reservoir (e.g. vial with sheath liquid in fig. 3A). Therefore, in modified Dovichi et al. the power supply is connected to the sheath comprising a transfer capillary, because the power supply is connected to the power source.

Regarding claim 5, modified Dovichi et al. discloses an apparatus as in claim 1 above, wherein Dovichi et al. discloses applying voltage directly to the electrospray tip, which often requires the use of metal or metal coated emitter or a wire electrode inside an emitter (see page 15, lines 22-32). Therefore, the DC power supply of modified Dovichi et al. is connected to a conductive element (e.g. wire electrode) located concentrically round the distal end of the separation distal end of the separation capillary (or inside the emitter). 

Regarding claim 6, modified Dovichi et al. discloses an apparatus as in claim 2 above, wherein Dovichi the voltage potential between across the separation capillary, or between the injector end and the distal end , is between  16.2kV (see page 23, lines 7-10), which is between the claimed range of 11kV and 19kV.

Regarding claim 7, modified Dovichi et al. discloses an apparatus as in claim 2 above, wherein Dovichi et al. discloses the voltage potential between the injector end and the distal end is 29.2 kV (see page 27, lines 23-24), which is greater than 19kV.

Regarding claim 8, modified Dovichi et al. discloses an apparatus as in claim 1 above, wherein Makarov et al. shows the diode is a rectifier diode (see figs. 5 and 8 of Makarov et al.). Makarov et al. does not explicitly state the diode is a rectifier diode. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have used rectifier diodes for the diodes in the apparatus of modified Dovichi et al., because such modification would involve nothing more than use of known material for its intended use in a known environment to accomplish entirely expected result. International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). The Courts have held that the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07). 

Regarding claim 10, modified Dovichi et al. discloses an apparatus as in claim 1 above, wherein Dovichi et al. discloses including at least one additional power supply (HV2), wherein the first power supply (HV1) and the additional power supply (HV2) are separate power supplies, thereby electrically isolated from each other.

Regarding claim 16, modified Dovichi et al. discloses an apparatus as in claim 1 above, wherein Dovichi et al. discloses the separation capillary has an inner diameter of about 0.5 microns to about 500 microns, about 5 microns to about 75 microns (see page 3, lines 23-24; page 12, lines 33-36; claim 14).
Dovichi et al. does not explicitly disclose the exact range of 20m to 50m. 
However, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion 20m to 50m of the ranges of about 0.5 microns to about 500 microns and about 5 microns to about 75 microns disclosed by Dovichi et al., because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
Claims 9, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over modified Dovichi et al. (WO 2015/031820) as applied to claim 1 above, and further in view of Jackson et al. (US 2004/0000483).
Regarding claim 9, modified Dovichi et al. discloses an apparatus as in claim 1 above.
Modified Dovichi et al. above does not explicitly disclose including a LED light in the apparatus.
Jackson et al. discloses including LEDs as an indicator (e.g. output voltage indicator, see [0111]) in a capillary electrophoresis device (see title).
It would have been obvious to one skilled in the art at the time the invention was made to modify the apparatus of modified Dovichi et al. by incorporating a LED light for the purpose of providing an indicator as taught by Jackson et al. 

Regarding claims 15 and 11, modified Dovichi et al. discloses an apparatus as in claim 1 above, wherein Dovichi et al. discloses the application of a potential, HV2, at the sheath liquid reservoir (12) with a ground or counter potential (see page 14, lines 1-3). Modified does not disclose a second diode between the second reservoir to sink an amount of reverse current that flows into the DC power supply (claim 15), nor do they teach a resistor positioned between the second diode and the ground, therefore the resistor controls the current flow in a current reversal scenario (claim 11).
Jackson et al. teaches using current limiting circuits of a diode (1011, 1013, 1015, figs. 7 and 10) to direct the current such that the reservoir is operated with ground (or connect to the ground) to control the flows from the reservoirs, wherein the diode is acting as a reverse bias ([0078-0081]).
Jackson et al.  discloses positioning a resistor (R1, fig. 7) between a diode (D1, fig. 7) and the ground to control the current flow (see [0081]).
It would have been obvious to one skilled in the art at the time the invention was made to modify the apparatus of modified Dovichi et al. by incorporating a second diode acting as a reverse bias between the reservoir and the ground, or sink an amount of reverse current that flows into the DC power supply, and a resistor between the diode and the ground as taught by Jackson et al., because Dovichi et al. discloses the application of the potential, or the DC power supply, with ground and Jackson et al. teach utilization of the second diode and the resistor would direct and control the current and fluid flows from the reservoir.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over modified Dovichi et al. (WO 2015/031820) as applied to claim 1 above, and further in view of Ma et al. (US s0050122644).
Regarding claim 13, modified Dovichi et al. discloses an apparatus as in claim 1 above, wherein the first diode is configured to allow current flowing from the DC power supply to the second reservoir and to block current flow from the second reservoir to the DC power supply.
Modified Dovichi et al. does not disclose the at least one first diode comprises a plurality of first diodes.
Ma et al. discloses it is known that a plurality of diodes (see diode string 10, fig. 2) to protect power power supplys (see [0009]).
It would have been obvious to one skilled in the art at the time the invention was made to modify the apparatus of modified Dovichi et al. by using a plurality of first diodes to protect the power supply as taught by Ma et al., because such modification would involve nothing more than a mere duplication of parts. Mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378, 380 (CCPA 1960).  Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over modified Dovichi et al. (WO 2015/031820) in view of Makarov et al. (US 2011/0101218) and Ma et al. (US 2005/0122644), and further in view of Jackson et al. (US 2004/0000483).
Regarding claim 14, Dovichi et al. Dovichi et al. discloses an apparatus for sample analysis at a wide range of electrophoreticical comprising:
an electrospray with an emitter (see electrospray with emitter in fig. 1-3) and an electrospray interface (see fig. 3A);
a separation capillary (see separation capillary in figs. 1-3) configured to transport a sample with an injection end and a distal end, wherein the injection end of the separation capillary is inserted into a first reservoir (see vial with separation buffer in fig. 3A) containing a background electrolyte (or sheath liquid) and the distal end is threaded within the electrospray interface and sized and shaped to mate with the interface (see figs. 1-3; page 15, lines 33-35; page 16, lines 10-12; page 22, lines 14-15; page 23, lines 1-3); 
a transfer capillary configured to have a first end inserted into a second reservoir and a second end connected to the electrospray (see annotated fig. 3A below); and
a power supply (or applied voltage HV II, fig. 3A) electrically connected the second reservoir;

    PNG
    media_image1.png
    543
    1008
    media_image1.png
    Greyscale


Dovichi et al. discloses using Spellman CZE 1000R for the power supply (see page 16, line 18; page 22, line 26-27; page 27, line 13), the same power supply is being used by Applicant (see [0015], [0028-0029], [0032], [0039-0041], [0052] of Applicant’s specification). Therefore, the power supply of Dovichi et al. is a DC power supply configured to supply DC power.
Dovichi et al. does not disclose including a first circuitry consisting of at least two first diode positioned between the power supply and the second reservoir (of the analysis apparatus) configured to allow current to flow from the power supply to the second reservoir and further configured to block current flow from the second reservoir to the power supply.
Makarov et al. discloses including a diode (170, fig. 5, [0071]) on the potential line (71, figs. 5) connecting the power supply (70) to the analyser (100, see fig. 2) to prevent parasitic reverse currents through the power supply outputs which may damage the power supply ([0071]). In other words, the diode (170) of Makarov et al. is positioned between the power supply (70) and the analyser (100) configured to allow current to flow from the power supply and block the reverse currents (e.g. the current from the analyser). 
Ma et al. discloses it is known that a plurality of diodes (see diode string 10, fig. 2) to protect power power supplys (see [0009]).
It would have been obvious to one skilled in the art at the time the invention was made to modify the apparatus of modified Dovichi et al. by incorporating a first circuit consisting of at least one (first) diode positioned on the potential line between the  power supply and the analyser to prevent parasitic reverse currents through the power supply outputs which may damage the power supply as taught by Makarov et al.. In addition, it would have been obvious to one skilled in the art at the time the invention was made to modify the apparatus of modified Dovichi et al. by using a plurality of first diodes, or at least two first diodes, to protect the power supply as taught by Ma et al., because such modification would involve nothing more than a mere duplication of parts. Mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378, 380 (CCPA 1960).  Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Dovichi et al. discloses the application of a potential, HV2, at the sheath liquid reservoir (120) with a ground or counter potential (see page 14, lines 1-3). Modified Dovichi et al. does not disclose a second circuit comprising a second diode positioned between the second reservoir and a ground configured to shunt reverse current to the ground.
Jackson et al. teaches current limiting circuits (1011, 1013, 1015, figs. 7 and 10) to direct the current such that the reservoir is operated with ground (or connect to the ground) to control the flows from the reservoirs, wherein the diode is acting as a reverse bias ([0078-0081]).
It would have been obvious to one skilled in the art at the time of the invention was made to modify the apparatus of modified Dovichi et al. by incorporating a second circuit (or a current limiting circuit) comprising a (second) diode acting as a reverse bias between the second reservoir and the ground, or configured to shunt reverse current to the ground, as taught by Jackson et al., because Dovichi et al. discloses the application of the potential, or the first power supply, with ground and Jackson et al. teaches utilization of the (second circuit - current limiting circuit) would direct the current and fluid flows from the reservoir.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 and 13-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues Collins teaches supply alternating-current, not direct current (or DC) as claimed.
However, Applicant’s argument is moot in view of the new ground of rejection. Dovichi et al. discloses using Spellman CZE 1000R, the same power supply as disclosed by Applicant. Therefore, the Spellman CZE 1000R power supply corresponds to DC power supply configured to supply direct current as disclosed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594.  The examiner can normally be reached on 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726